Motion for leave to appeal from the order of the Appellate Division dated June 15, 1976, denying petitioner’s motion for an enlargement of time to perfect the proceeding dismissed as untimely (CPLR 5513; Cohen and Karger, Powers of the New York Court of Appeals, § 104, pp 436-437).
Motion for leave to appeal from the order of the Appellate Division dated July 29, 1976, denying petitioner’s motion for reargument, dismissed upon the ground that the order sought to be appealed from involves a question of discretion of the type not reviewable by the Court of Appeals (Cohen and Karger, Powers of the New York Court of Appeals, § 147, p 585).